United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2793
                                  ___________

Ronald D. Chandler,                       *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Michelle Flowers Pogue, Psychologist *
Administrator Regional Manager            * [UNPUBLISHED]
Eastern Region Farmington                 *
Correctional Center; Virginia C.          *
(Jeani) Dunn, Clinical Caseworker         *
Assistant II, Social Rehabilitation Unit, *
Farmington Correctional Center;           *
Laura Glore, Psychologist II,             *
Sexual Offender Assessment Unit,          *
Farmington Correctional Center;           *
James E. (Tim) McVeigh, Chief             *
Administrative Psychologist,              *
Farmington Correctional Center;           *
Gerald Hoeflein, Associate                *
Psychologist II, Sexual Offender Unit, *
Farmington Correctional Center;           *
James D. Purkett, Superintendent,         *
Farmington Correctional Center;           *
John & Jane Does, Training Officers, *
Missouri Department of Corrections,       *
and or Farmington Correctional            *
Center; John & Jane Does, 2,              *
Assignment Officers, Farmington          *
Correctional Center,                     *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: January 21, 2003
                              Filed: March 11, 2003
                                   ___________

Before MCMILLIAN, MELLOY, and SMITH Circuit Judges.
                          ___________

PER CURIAM.

       Ronald D. Chandler appeals the district court’s1 order granting defendants’
motion to dismiss his civil rights action. Having carefully reviewed the record, we
conclude the district court did not abuse its discretion in dismissing Chandler’s
lengthy complaint for failure to comply with Federal Rules of Civil Procedure 8 and
10. See Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1988) (Rule 8 standard
of review), cert. denied, 488 U.S. 1013 (1989); Bautista v. Los Angeles County, 216
F.3d 837, 841 (9th Cir. 2000) (Rule 10 standard of review). Accordingly, we affirm,
see 8th Cir. R. 47B, but we modify the dismissal to be without prejudice as to
retaliation and deliberate-indifference claims based on defendants’ alleged failure to
provide adequate mental health care, see Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th
Cir. 1995) (deliberate indifference may include intentionally delaying or denying
access to medical or mental health care, or intentionally interfering with treatment or
medication that has been prescribed).




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-